     Case 2:20-cv-01419-TLN-DB Document 11 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILADELPHIA INDEMNITY                            No. 2:20-cv-01419-TLN-DB
      INSURANCE COMPANY,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      ROGER WALTER WILSON; PHILIP
15    WIEGMAN; LAKESHORE PACIFIC
      ENTERPRISES, INC.; LAKESHORE
16    PACIFIC NEVADA, INC.; DANIELLE
      ALVES; KIMBERLY GRAY; MISTY
17    POIESZ,
18                       Defendants.
19

20          This matter is before the Court on Plaintiff Philadelphia Indemnity Insurance Company’s

21   (“Plaintiff”) Ex Parte Application for an Order Extending Time for Service of Summons on

22   Defendants Lakeshore Pacific Nevada, Inc., Philip Wiegman, Danielle Alves, Kimberly Gray and

23   Misty Poiesz. (ECF No. 10.) The Court has reviewed Plaintiff’s Application, supporting points

24   and authorities, and the attached declaration of counsel filed in support thereof. Pursuant to

25   Federal Rule of Civil Procedure 4(m) and good cause appearing, Plaintiff’s Application is hereby

26   GRANTED. The time within which Plaintiff may serve summons on Defendants Lakeshore

27   ///

28   ///

                                                       1
     Case 2:20-cv-01419-TLN-DB Document 11 Filed 12/08/20 Page 2 of 2


 1   Pacific Nevada, Inc., Philip Wiegman, Danielle Alves, Kimberly Gray, and Misty Poiesz is

 2   hereby extended to December 30, 2020.

 3          IT IS SO ORDERED.

 4   DATED: December 7, 2020

 5

 6

 7                                                           Troy L. Nunley
                                                             United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
